ELLIOTT, J.
(dissenting).
The Celotex Company, not a member of the family in question, is sought to be held to pay a large sum of money based on an alleged relationship which the defendant says does not exist, and is spurious. It does not seem to me that the act of the alleged father or his failure to act, or the failure of any member of the family to act, can foist on the Celotex Company the obligation to pay a sum of money, which, if the defense is correct, amounts to a fraud on the defendant, should the defendant be required to pay it.
For these reasons, I dissent